Exhibit Bristol-Myers Squibb Comments on Eli Lilly as New Erbitux Marketing Partner Will Receive $1 Billion Upon Completion of Transaction PRINCETON, N.J., October 06, 2008 - Eli Lilly and Company (NYSE: LLY) announced today that it will acquire ImClone Systems (NASDAQ:IMCL) for $70 per share, or approximately $6.5 billion. Bristol-Myers Squibb Company (NYSE:BMY) currently owns approximately 16.6 percent of all outstanding shares of ImClone. Based on Bristol-Myers Squibb’s ownership of 14.4 million shares of ImClone, the transaction will be worth approximately $1 billion in cash to Bristol-Myers Squibb. “We are pleased to have initiated a process that has resulted in the substantial increase of ImClone’s value for all of its stockholders,” said James M.
